DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Sasha T. Varghese on 03/09/2021.
The application has been amended as follows: 
IN THE CLAIMS
Claim 5, line 24: -- ; and each of the damper pins further includes a curved surface-forming portion that is provided across vertexes of both ends of at least one of the two side surfaces in a sectional view orthogonal to the axial line, and defines an outer peripheral curved surface that has an arc shape --  is inserted after “thereof”
Claim 6, lines 2-4: “each of the damper pins further includes a curved surface-forming portion that is provided across vertexes of both ends of at least one of the two side surfaces in a sectional view orthogonal to the axial line, and defines an outer peripheral curved surface that has an arc shape having” is changed to
 -- the arc shape has --
Claim 6, line 6: “body,” is changed to: -- body; --

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920.  The examiner can normally be reached on M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  













/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Primary Examiner, Art Unit 3745